11'   ,,l,Jr   ~• •,,.,,.
      AD 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                Page I of I



                                                     UNITED STATES DISTRICT CO RT
                                                          SOUTHERN DISTRICT OF CALIFORNIA                              SEP O6 2019
                                                                                                             CLE_~~l{,S D!STR!(;T GOU RT
                                   United States of America                         JUDGMENT lSOO:I(/IMl'IIIN!'&b6~1FoRNIA
                                                     V,                             (For Offenses Commi IDfiJn or After November 1, 1987)     . E!;,Uu:•v


                                    Clemente Garcia-Cruz                            Case Number: 3:19-mj-23655

                                                                                    Casey J Donovan
                                                                                    Defendant's Attorney


  REGISTRATION NO. 88850298
  THE DEFENDANT:
   lZl pleaded guilty to count(s) 1 of Complaint
                                   ------'-------------------------
       •
       was found guilty to count(s)
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

  Title & Section                                   Nature of Offense                                                 Count Number(s)
  8:1325                                            ILLEGAL ENTRY (Misdemeanor)                                       1

       •         The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
       •         Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                              IMPRISONMENT
         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
  imprisoned for a term of:
                                                t/
                                          i'
                                               i1) TIME SERVED
                                                \
                                                                               • _________ days
       lZl Assessment: $10 REMITTED [gJ Fine: WAIVED
       lZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       the defendant's possession at the time of arrest upon their deportation or removal.
       •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
  of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
  imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
  United States Attorney of any material change in the defendant's economic circumstances.

                                                                                  Friday, September 6, 2019
                                                                                  Date of Imposition of Sentence
                                    i/,

      Received              ------"------
                            DUSM                                                  HONORABLE MITCHELL D. DEMBIN
                                                                                  UNITED STATES MAGISTRATE JUDGE



      Clerk's Office Copy                                                                                                      3:19-mj-23655
